On Application for Rehearing.
(September 25, 1899.)
It is suggested in the argument that, the city is levying the extreme rate of taxation allowed by the constitution of Alabama, and that the bill before the court is filed in aid of a suit at law. I do not think that these and other matters referred to in the argument sufficiently appear from the averments of the bill to make it proper to consider them in rendering an opinion on the motion and demurrer submitted. In deciding the demurrer, the averments of the bill only can be looked to. It is urged on this application that, in the event it is denied, the court should extend the opinion so as to decide whether or not “if would be a defense on Hie part of the city of Anniston to state in its answer io the rule nisi in the mandamus proceeding that it had expended the money” referred to in ihe bill. The bill does not aver the pendency of mandamus proceedings, and, if it did, it would perhaps *664be better to permit this question to be decided when it is put in issue in such proceedings. The court has carefully examined the application for a rehearing, and the authorities cited in support of the same, and is constrained to deny it. The application for rehearing is denied.